Order entered May 22, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00413-CV

                        IN THE INTEREST OF M.O., A CHILD

                   On Appeal from the 256th Judicial District Court
                                Dallas County, Texas
                       Trial Court Cause No. DF-13-19769-Z

                                       ORDER
      Before the Court is appellant’s May 20, 2019 motion for extension of time to file her

brief. We GRANT the motion and ORDER the brief due on May 28, 2019.



                                                  /s/   ROBERT D. BURNS, III
                                                        CHIEF JUSTICE